Citation Nr: 1045731	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for status post right forearm neuroma resection with residual 
neuropathy distal branches of the right median nerve.  

2.  Entitlement to a disability rating in excess of 10 percent 
for neurofibromatosis with residual scars to the right forearm, 
right hand and left hand.

3.  Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based on surgical or other treatment necessitating 
convalescence for surgery to the right forearm in May 2006.


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Huntington, West 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran requested a personal hearing before the Board, as 
indicated by the July 2008 VA Form 9.  The Veteran was notified 
of the date of the hearing in June 2010, however, he failed to 
report for the hearing.  Therefore, the Veteran's hearing request 
is deemed withdrawn.

The issue of a disability rating in excess of 20 percent for 
status post right forearm neuroma resection with residual 
neuropathy distal branches of the right median nerve and a 
disability rating in excess of 10 percent for neurofibromatosis 
with residual scars to the right forearm, right hand and left 
hand are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's May 2006 right forearm surgery did not necessitate 
at least one month of convalescence or immobilization by cast, or 
cause severe postoperative residuals.


CONCLUSION OF LAW

The criteria for a temporary total disability rating under 38 
C.F.R. § 4.30, based on surgical or other treatment necessitating 
convalescence for surgery to the right forearm in May 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for a 
temporary total disability rating under 38 C.F.R. § 4.30, based 
on surgical or other treatment necessitating convalescence in the 
rating decision, he was provided notice of the VCAA in May 2006.  
The VCAA letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  The Veteran 
also received notice in May 2006, pertaining to the downstream 
disability rating and effective date elements of his claim, and 
was furnished a Statement of the Case in July 2008 with 
subsequent re-adjudication in October 2008, February 2009 and 
March 2010 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran submitted statements, referring to his having 
period of convalescence following his surgery.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private medical 
records, VA outpatient treatment reports, a VA examination and 
statements from the Veteran.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  Thus, 
the Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2010).

Pertinent Laws and Regulations

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is established by 
the report at hospital discharge or outpatient release that 
entitlement is warranted under paragraph (a)(1), (2), or (3) of 
this section effective from the date of hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  The referenced paragraphs provide that total 
ratings will be assigned if treatment of a service-connected 
disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-bearing 
prohibited);

(3) Immobilization by cast, without surgery, of one major joint 
or more.

A total rating may be extended for one, two, or three months 
beyond the initial three months period under paragraph (a)(1), 
(2) or (3) of this section; extensions of one or more months up 
to six months beyond the initial six months period may be made 
under paragraph (a)(2) or (3) of this section upon approval of 
the Adjudication Officer.  38 C.F.R. § 4.30 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his May 2006 surgery, involving 
excisions of neuromas of the right forearm, warrants a temporary 
total disability rating under 38 C.F.R. § 4.30, based on surgical 
or other treatment necessitating convalescence.  In his April 
2007 notice of disagreement, the Veteran reported that his 
surgery warranted a period of convalescence for 2 months as he 
had not been able to work since May 2006.  He also reported in 
April 2010 that his surgery on his right wrist put him out of 
work until 2008.  

In this case, the Veteran was discharged from the VA hospital the 
day of his May 8, 2006 surgery with excision of neuromas in the 
right forearm.  At that time, it was noted he tolerated the 
procedure well, he had good circulation, sensation and movement 
and, no complications, although he complained of pain in the 
right upper extremity.  The Veteran was released to his home and 
provided with pain medication to be taken as needed and the right 
forearm was dressed with an ace wrap which was to be kept on for 
72 hours.  In a May 2006 follow up appointment at the VA, the 
Veteran had no complaints or pain and a physical examination 
revealed that the incision was well healed and he had a mild 
foreign body reaction at the sutures which were discontinued.  He 
was noted to be doing well at this time and planned to follow up 
within a month.  Subsequent VA medical records, including a March 
2007 VA examination, show no order of convalescence, severe 
postoperative residuals, or immobilization by cast.  While the 
Veteran did receive vocational rehabilitation, which reflects 
that he last worked in March 2006 as an assistant manager and it 
was noted in July 2007 that he had a serious employment handicap 
resulting from his service connected disabilities, these record 
do no demonstrate that his employment handicap was related to any 
period of convalescence or severe surgical residuals following 
his May 2006 surgery of the right forearm.  

At worst, the medical evidence of record simply demonstrates that 
the surgery did not result in a permanent resolution of the 
Veteran's pre-surgery complaints.  However, those continued 
symptoms are evaluated under the relevant diagnostic code 
assigned to his neurological disability of the right forearm.  
The mere recurrence of symptoms, in this case the Veteran's 
continued pain, shown in the VA outpatient treatment records, is 
insufficient to establish that the surgery required at least a 
one month period of convalescence or severe surgical residuals.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a temporary total disability 
rating under 38 C.F.R. § 4.30, based on surgical or other 
treatment necessitating convalescence for surgery to the right 
forearm in May 2006.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A temporary total disability rating under 38 C.F.R. § 4.30, based 
on surgical or other treatment necessitating convalescence for 
surgery to the right forearm in May 2006.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for a 
disability rating in excess of 20 percent for status post right 
forearm neuroma resection with residual neuropathy distal 
branches of the right median nerve and a disability rating in 
excess of 10 percent for neurofibromatosis with residual scars to 
the right forearm, right hand and left hand.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Board finds that this case must be remanded for a VA 
examination to determine the current severity of his right 
forearm disabilities on appeal.

The Veteran contends that his current right forearm disabilities 
on appeal are worse than provided for by the rating criteria.  In 
September 2008, the Veteran's mother reported that, as a 
registered nurse, she prone to notice that the Veteran was in 
more pain than he admitted to and that he had to use his hands in 
school for carrying books, writing, and typing, causing him 
increased pain.  In an April 2010 statement, the Veteran reported 
that his right wrist surgery had put him out of work until 2008 
and he went back to school to get a degree so that he would not 
have to work in manual labor.  He also reported an increase in 
the size of his scar since the surgery, that his scar tissue was 
growing in his wrist at an accelerated rate and causing a lot of 
pain, and that he had to continuously take narcotics to relieve 
the pain in his wrists and hands.  Finally, the Veteran reported 
that notwithstanding the narcotics and having a stimulator 
implanted in his spine, his wrist and hand pain continued.  

VA medical records following the Veteran's surgery in May 2006 
reflect that the he was continually treated for complaints of 
constant and increasing pain in the right upper extremity, 
including the forearm, wrist and hand, ranging from a six to 
seven out of 10 from June to August 2006 and increasing to an 
eight to 10 out of 10 from December 2007 to May 2008.  The 
Veteran was treated with medication for his pain, including 
hydrocodone and sertraline.  In June 2006, the Veteran complained 
of focal pain in the mid forearm on the right with clinical 
findings of hypersensitivity and tinnel's distal aspect of 
brachioradialis.  A July 2006 VA outpatient treatment report 
reflects the Veteran reported hypersensitivity of the scar on the 
right forearm.  

The March 2007 VA examination of the Veteran's right forearm 
reflects the Veteran reported a burning sensation in the right 
hand which had decreased after the May 2006 surgery, although he 
continued to have pain along the surgical scar and right thumb 
burning sensation.  The Veteran reported his disability was 
progressively worse since its onset.  A clinical evaluation 
revealed the Veteran had abnormal strength with weakness of the 
right hand grip and ability to lift weight.  He had normal muscle 
tone and abnormal muscle bulk with decreased right forearm 
muscles.  He had an abnormal light touch and abnormal pin prick 
with absent light sensation over the dorsum of the hand.  
Vibratory sense was also abnormal with decreased sensation on the 
dorsum of the right hand.  The Veteran was reportedly unemployed 
and the effects on his daily activities were absent to mild 
except for a moderate effect on exercise and severe effect on 
sports.  

A March 2007 VA examination of the Veteran's scars revealed a 1cm 
by 22 cm scar on the anterolateral side of the right forearm with 
no skin breakdown, limitation of motion, loss of function, skin 
ulceration or breakdown over the scar.  There was tenderness on 
palpation and adherence to underlying tissue.  

In December 2007, the Veteran complained of bilateral hand pain 
and discomfort with clinical findings of decreased sensation in 
the radial hand areas and region palmar thumb on the right hand.  
In May 2008, the Veteran visited the VA hospital emergency room 
with complaints of continuous pain in the hands for the past 
three months at 10 out of 10.  In October 2009 the Veteran 
received pulsed radio frequency therapy for pain relief of the 
right arm medical and radial nerves and underwent surgery in 
January 2010 for the implantation of a spinal cord stimulator to 
treat his pain.

While peripheral nerve injuries and their residuals are evaluated 
based upon the site and character of the injury, the relative 
impairment and motor function, trophic changes and sensory 
disturbances, in this case the medical evidence of record showing 
an increase in pain does not indicate the degree of severity of 
the this disability.  38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 
8515 (2010).  Thus, a VA examination is necessary to determine 
the current nature and severity of the Veteran's status post 
right forearm neuroma resection with residual neuropathy distal 
branches of the right median nerve.  

The Board also finds that, while the Veteran's scars are already 
rated at 10 percent for Diagnostic Code 7804 for one or two scars 
that are unstable or painful, Note 2 to Diagnostic Code 7804 
states that if one or more scars are both unstable and painful, a 
10 percent evaluation should be added to the evaluation that is 
based on the total number of unstable or painful scars.  
Therefore, considering the Veteran's statements that his scar 
tissue was growing, a VA examination is necessary to determine 
the nature and severity of his residual scars to the right 
forearm, right hand and left hand.  

As the Veteran was last provided VA examination in March 2007, 
approximately three and a half years ago, and his statements and 
the medical evidence of record reflect that his conditions have 
worsened since that time, the Board finds that current VA 
examinations are necessary to adequately evaluate the claims.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. 
§ 3.327 (a reexamination will be requested whenever there is a 
need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for 
a VA neurology examination of the peripheral 
nerves of the right forearm by an appropriate 
specialist, to determine the current nature 
and etiology of the Veteran's service-
connected status post right forearm neuroma 
resection with residual neuropathy distal 
branches of the right median nerve.  The 
claims folder and a copy of this remand are to 
be made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the claims 
file.  

The evaluation of status post right forearm 
neuroma resection with residual neuropathy 
distal branches of the right median nerve 
should consist of all necessary neurological 
testing, to include motor function, sensory, 
muscle atrophy and range of motion testing.  

The examiner is asked to offer an opinion 
addressing the following questions: 

(a).  With respect to the Veteran's service-
connected status post right forearm neuroma 
resection with residual neuropathy distal 
branches of the right median nerve, the 
examiner is asked to comment on the degree of 
severity and its affect on the Veteran's 
employment and activities of daily living.  

(b).  Then the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected status post right 
forearm neuroma resection with residual 
neuropathy distal branches of the right median 
nerve, renders him unable to secure or follow 
a substantially gainful occupation.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  The RO/AMC should schedule the Veteran for 
a VA dermatology examination by an appropriate 
specialist, to determine the current nature 
and etiology of the Veteran's service-
connected neurofibromatosis with residual 
scars to the right forearm, right hand and 
left hand.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file.  

The evaluation of neurofibromatosis with 
residual scars to the right forearm, right 
hand and left hand should consist of all 
necessary testing.  The examiner should note 
the total number of scars on the right 
forearm, right hand and left hand and the size 
of each.  The examiner is also asked to note 
whether each scar is unstable or painful or 
both.  

The examiner is asked to offer an opinion 
addressing the following questions: 

(a).  With respect to the Veteran's service-
connected neurofibromatosis with residual 
scars to the right forearm, right hand and 
left hand, the examiner is asked to comment on 
the degree of severity and its affect on the 
Veteran's employment and activities of daily 
living.  

(b).  Then the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected neurofibromatosis 
with residual scars to the right forearm, 
right hand and left hand, renders him unable 
to secure or follow a substantially gainful 
occupation.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


